 In the Matter of GENERAL FURNITURE MANUFACTURING COMPANYandFURNITURE WORKERS UNION LOCAL 1007Case No. 0-813.-Decided August 3, 19110Jurisdiction:furniture manufactuung industry.Unfair Labor PracticesDiscrimination-discharges and refusal to reinstate, charges of, dismissed.Although through mutual inadvertence or mistake of the parties, a contractfailed to contain the respondent's promise to require union membership as acondition of employment, a requirement known to exist by all interestedparties, the Board considered and treated the contract as a closed-shop con-tract in accordance with the parties' understanding.Respondent held to have been justified in recognizing the substitution oflocal unions by the parent organization as one which invested the successorlocal with all the rights and privileges formerly enjoyed by the predecessorunder a closed-shop contract and that its action in discharging and refusingto reinstate non-members of the successor local was privileged under the Actand did not constituteunfair laborpracticesPractice and Procedure:complaint dismissed.Mr. William A. Babcock, Jr.,andMr. Patrick H. Walker,for theBoard.Monheimer ct Griffin, by Mr. Van C.' Griffin,andMr.MelvilleMonheimer,of Seattle,Wash., for the respondent.Houghton, Cluck cQ Coughlin,byMr. Paul Coughlin,of Seattle,Wash., for Local No. 1007.Mr. L. Presley Gill,of Seattle,Wash., for Local No. 2097.Mr. F. Hamilton Seeley,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by Furniture WorkersUnion Local 1007, herein called Local No. 1007, the National LaborRelations Board, herein called the Board, by the Regional Directorfor the Nineteenth Region (Seattle, Washington), issued its complaint,dated Jime 16, 1938, against General Furniture Manufacturing Com-pany, Seattle,Washington, herein called the respondent, alleging that26 N. L. R. B., No. S.74 'GENERAL' FURNITURE "MANUFACTURING COMPANY.75the,respondent had engaged in and was engaging in unfair labor prac-tices affecting commerce within the meaning of Section 8 (1) and (3)and, Section 2 (6) ^ and(7) of the National Labor Relations Act, 49Stat: 449,E herein called the Act.Copies of the complaint and noticeof hearing thereon were duly served upon the respondent,Local No..1007, and Furniture Workers Union,Local No. 2097, 'herein calledLocal No. 2097; a labor organization named in the complaint.On June 21,1938, Local No. 2097 moved the Regional Director forleave to intervene in the proceeding.On Juno 22,1938, the RegionalDirector granted the motion.'Concerning the unfair labor practices,the complaint,alleged, in'substance;that the respondent(1) by, on or about January 20, 1938,discharging amid refusing thereafter to reinstate 3 employees 1 and onFebruary 11, 1938, discharging 'andrefusing thereafter to reinstate 2employees,2 solely because they were not members of and had refusedto, join Local No. 2097, discriminated against said employees to eu-courage',ntembership in a labor organization, and (2)by the foregoingand other acts,:interfered with, restrained,,and coerced its employeesin, the exercise of the rights guaranteed in Section7 of the Act.On June 21,1938, the respondent filed its answer to the complaintinwhich it^ admitted certain allegations concerning the nature andscope"of its busines's but denied the allegations concerning the unfair-labor practices.The answer alleged affirmatively that on March 24,"1938; the respondent had entered into a contract with Local No. 1007'covering wages, hours,and conditions of work, and that this contractcontained a closed-shop provision;that subsequent to entering intosaid contractwithLocal No. 1007,the respondent had been advisedthat a majority of the members of LocalNo 1007 hadpetitioned itsparen't,lorganization to, cancel its charter,that this had been done,,and thatLocal No. 2097 had been chartered in its stead;that LocalNo., 2097 now represented the respondent'semployees and, wasentitled'to enforce the existing contract,including the closed-shopprovision thereof; and that respondent had refused to reemploy3 employees'on January 20 and had discharged 2 employees on Feb'.ruary Ulat the request of Local No.,2097 pursuant to the terms of saidcontract '" Pursuant to notice duly served upon all parties,a hearing was holdon June'30 and July 1, 1938,at Seattle,Washington,before Jesse E.Jacobson,the Trial Examiner duly designated by the Board.TheBoard, the respondent,Local No 1007, and Local No. -2097 wererepresentedby counsel"and participated in the hearing.At the hear-mg,,,witl'ithe exception noted below,full opportunity to he heard, toStephen Russell, Joe Black, and D,,n,tri Jovick.I,Roy ifedford'and Mons Lien 76DECISIONS OF ' NATIONAL' ,LABOR ,RELATIONS BOARDexamine and cross-examine witnesses, and to introduce evidencebearing upon the issues was afforded all parties.During the course ofthe hearing the Trial Examiner excluded. evidence concerning theparties' construction of the contract of March 24, 1937, and the prac-tice of the parties under said contract.This evidence was material'and its exclusion by the Trial Examiner was erroneous.However,in view of its subsequent admission to the record, as indicated below,we find that the rights of the parties were not prejudiced by this rulingof the Trial Examiner.' At the outset of the hearing the respondentand Local No. 2097 each moved to dismiss the complaint for the reasonthat it was predicated upon a charge filed by Local. No. 1007 whichthey contended was a non-existent organization.These motionswere denied by the Trial Examiner.His ruling is hereby affirmed.'At the conclusion of the hearing, the Trial Examiner granted a motionmade by the Board's attorney to conform the complaint to the proof.During the course of the hearing the Trial Examiner made otherrulings upon motions and on objections to the admission of evidence.The Board has reviewed the rulings of the Trial Examiner and findsthat no prejudicial errors were committed.The rulings are herebyaffirmed.On August 1, 1938, the Trial Examiner- issued his IntermediateReport, copies of which were duly served upon all parties.He foundthat the respondent had engaged in unfair labor practices affecting-commerce within the meaning of Section 8 (1) and (3) and Section 2(6) of the Act and recommended that the respondent cease and desistfrom its unfair labor practices and, affirmatively, reinstate with backpay the 5 employees named in the complaint as having been unlawfullydiscriminated against, and.post appropriate notices.On August 15 and August 17, 1938, Local No. 2097 and therespondent, respectively filed their exceptions to the IntermediateReport.The respondent also requested oral argument before theBoard.Permission having been granted to all parties by the Board,on January 15 and January 17, 1939, respectively, the respondentand Local No. 2097 filed briefs., On May 13, 1939,'the Board notifiedall parties that the hearing for the purpose of oral argument whichhad previously been scheduled for May 18, 1939, was postponed toMay 19, 1939.On the same day. the respondent, by letter, waivedoral argument.None of the parties appeared at the, scheduledhearing for oral argument.3The Act authorizes the Board to issue a complaint whenever it is charged that any person has engagedin unfair labor practicesThe Board has provided in its Rules and Regulations that "a charge that anyperson has engaged in or is engaging in unfair labor practices affecting commerce may be made by any personor labor organization"The function of the charge is to call the attention of the Board to the fact thatceitain unfair labor practices are alleged to have been committedA charge is merely the means wherebyaction on the part of the Board is instituted and is not a formal pleading filed by a party to the proceeding.The authority of a labor organization to act on behalf of employees or the authority of a particular individualto act on behalf of a labor organization,in filing the charge, cannot be questioned by the respondent or by aparty suchas the intervenor is here 'GENERAL FURNITURE MANUFACTURING COMPANY77On July 19, 1939, the Board, having duly considered the matter,ordered,' pursuant to Article II, Section 35, of National Labor Rela-tionsBoard Rules and Regulations-Series 2, that the record bereopened, that a further hearing be held for the purpose of introducingevidence as, to. the parties' construction of the afore-mentioned con-tract and"as to the practice of the parties-under the said contract,and that the proceedings be remanded to the Regional Director forthe purpose of conducting such further hearing, and authorized theRegional Director t6 serve notice of further hearing.On September 7, 1939, the Regional Director duly served allparties with notice of such further hearing.Pursuant to notice, afurther hearing was held on September 21, 22, and 23, 1939, at Seattle,Washington, before P. H. McNally, the Trial Examiner duly desig-nated by the Board.All parties were represented by counsel andpa'r'ticipated in the further hearing.Full opportunity was affordedall 'parties to be heard, to examine and cross-examine witnesses, andto,'iiitroduce evidence bearing upon the issues for the determinationofwhich the further hearing was held.At the conclusion of thefurther hearing, counsel for the Board made a motion to conform thepleadings to the' proof.The Trial Examiner did not rule upon thismotion:' ' The motion is hereby granted.The Trial Examiner maderulings `on'other motions and on objections to the admission of evi-denec.The Board has reviewed the rulings of the Trial Examinerand finds that no prejudicial errors were committed.The rulingsare hereby affirmed.On October 20, 1939, the Board ordered that no IntermediateReport should be issued by the Trial Examiner in the-further hearingand, pursuant to Article II, Section 37, of National Labor RelationsBoard Rules and Regulations-Series 2, that Proposed Findings ofFact, Proposed Conclusions of Law, and Proposed Order should beissued and that the parties should have the right, within 20 daysfrom the receipt of said Proposed Findings of Fact, Proposed Con-clusions of Law, and Proposed Order, to file exceptions thereto, torequest oral argument before the Board, and to request permissionto file a brief with the Board.On June 24, 1940, the Board issued and duly served upon the partiescopies of its Proposed Findings of Fact, Proposed Conclusions ofLaw, - and Proposed Order.Therein, pursuant to Article II, Sec-tion 37, of its Rules and Regulations-Series 2, as amended onMarch 11, 1940, the Board duly notified the parties of their rightwithin twenty (20) days from the date of the Proposed Findings ofFact,Proposed Conclusions of Law, and Proposed Order to fileexceptions and to request oral argument before the Board, and°'gavenotice that any party might within thirty (30) days after the date 78DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the Proposed Findings of Fact, Proposed Conclusions of Law, andProposed Order file a brief with the BoardOn July 13, 1940,.LocalNo. 1007 filed exceptions to the Proposed Findings of Fact, ProposedConclusions of Law, and Proposed Order.The Board has considered the exceptions to the Proposed Findingsof Fact, Proposed Conclusions of Law, and,Proposed Order and,,save as they are consistent with the findings of fact, conclusions oflaw, and Order, as set forth below, finds them to be without merit.Upon the enture record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe respondent, General Furniture Manufacturing Company, is aWashington corporation with its principal office and place of businesslocated in Seattle,Washington.The respondent is engaged in themanufacture, sale, and distribution of household furniture, officedesks, plywood, and ski.4 The principal raw materials used by therespondent are lumber, hardware, mirrors, glue, and sandpaper. Ap-proximately 75 per cent of these raw materials originate in Statesother than the State of Washington.During 1937 the respondent'sgross sales amounted to approximately $525,000. Approximately 70per cent of the respondent's furniture is shipped to points outside theState-ofWashington, principally to the Western States, Canada, andHawaii.If.THE LABOR ORGANIZATIONS INVOLVEDFurnitureWorkers Union, Local 1007, is a labor organization, ad-mitting to its membership all production employees engaged in themanufacture of furniture in the general vicinity of Seattle, Washing-ton.Local No. 1007 was chartered in 1933 by United Brotherhoodof Carpenters and Joiners of America, herein called the Brotherhood,affiliated with the American Federation of Labor.On December 20,1937, its charter was suspended and, since that date, it has been anunaffiliated labor organization.FurnitureWorkers Union, Local 2097, was chartered on Decem-ber 23, 1937, by United Brotherhood of Carpenters and Joiners ofAmerica, affiliated with the American Federation of Labor.LocalNo. 2097 is a labor organization, admitting to its membershipall pro-4On May 13, 1939, the respondent,having served copies thereof upon the other parties to this proceeding,lodged with the Board an affidavit of its president stating, in substance, that the respondent had "sold themachinery of its plants"and "is not now engaged in the business of manufacturing furniture and intends tonever again engage in said business"We donot here pass upon the extent to which we would considersuch an affidavit,in the absence of a motion to make it a part of the record, were it material and necessaryto do so.We note merely that(1) "manufacturing furniture"is only a part of the respondent's business;and (2)the mere cessation of businessby therespondent would not remove it from thepurview of the Act.SeeMatterof RayNichols,Inc.and Local No46-B,United Turniture,Carpet, Linoleum and Atoning11"ork-ersUnion,15 N L.R B 846. GENERAL FURNITURE MANUFACTURING COMPANY79duction employees engaged in the manufacture of furniture in thegeneral vicinity of Seattle,Washington.III.THE ALLEGED UNFAIR LABOR PRACTICESFor several years prior to 1937 Local No. 1007 represented prac-tically all the production employees engaged in the manufacture offurniture in the general vicinity of Seattle,Washington, includingemployees of the respondent.' Each year the respondent, individuallyand through the Seattle Furniture Manufacturers Association, Inc.,herein called the Association, entered into a contract with Local No.1007 covering wages, rates of pay, hours of employment, and otherconditions of employment.'On March 25, 1937,' the Association, the respondent, and LocalNo. 1007 entered into a contract which was to terminate on September30, 1938.At this time all the respondent's production employeeswere members of Local No. 1007.The contract provided,inter alia,as follows:Article V.'(2) In filling vacancies or hiring new help, the COMPANYagrees to give preference to members of the UNION. If UNIONmen who are satisfactory to the COMPANY are not available,the COMPANY may 'then hire whom they desire provided suchemployees join the UNION within thirty (30) days of beinggiven employment.The respondent and Local No. 2097 contend that by Article V ofthe contract the respondent was obligated to require union member-ship of all its employees, those in its employ at the time the contractwas entered into as well as those hired thereafter.The provision, onits face, however, appears to refer to only preferential hiring of newor' additional employees through the Union and does not appear 'toestablish a closed shop as the respondent and Local No. 2097 contendHowever, clear and convincing proof was adduced at the second hear-ing that the parties mutually intended and agreed in the agreementreached by them on March 25, 1937, and which they supposed wasexpressed in the instrument then executed that the respondent requireof all production workers then in its employ and thereafter unionmembership as a condition of employment.The president, secre-tary, and several members of the Association who constituted itsnegotiating committee testified that the committee believed that theEThe Association was composed of about 15 furniture manufacturers engaged in business in Seattle,Washington.Negotiations by the manufacturers with Local No. 1007 were conducted through the Asso-ciation.When the terms of a contract were agreed upon, Local No 1007,the Association,and its individualmembers,signed a master contract.An identical contract was then signed by Local No 1007 and eachmember of the Association.6Although the contract is dated March 24, 1937,itwas not signed by the parties until the following day. 80DECISIONSOF NATIONAL LABORRELATIONS BOARDcontract established such a closed shop, and that they had so reportedto the Association at the time the contract was negotiated.Thepresident of the Association testified that at a meeting thereof therewas a discussion about the effect of the contract and "In effect we allagreed that was nothing less but a closed shop agreement."Fivemembers of the negotiating committee of Local No. 1007 testified insubstance that they and the other members of Local No. 1007 hadbelieved that the contract provided for a closed shop.This evidenceas to the parties' agreement, and understanding is strongly corrobo-rated by the evidence as to the practice of the parties under the con-tract.Ray C. Anderson, president of the respondent, testified thatafter the contract was signed it was his understanding and practice torequire all the respondent's employees to belong to Local No. 1007.August Nylin, general manager of the Pacific Chair Company, 'anothermember of the Association which had signed an identical contractwith Local No. 1007, testified that the business agent of Local No.1007 had informed him that Article V of the contract applied to oldemployees as well as new and that following the signing of the, con-tract he had been required to make three old employees join LocalNo. 1007. In addition, several' of the employees allegedly discrimi-nated against by the respondent admitted at the second hearing thatit had been the practice of Local No. 1007 to enforce the contract asa closed-shop agreement.Until the suspension of Local No. 1007'scharter neither the respondent, Local No. 1007, nor any of the re-spondent's employees at any time acted inconsistently with the exist-ence of an outstanding closed-shop agreement.We are convinced from the foregoing, and find, that all productionworkers employed by the respondent at the time the contract wasentered into, including the five employees alleged to have been dis-criminated against, then knew and understood, that the contractrequired union membership as a condition of employment.We findthat through mutual mistake or inadvertence of the parties the con-tract of March 24, 1937, failed to contain the respondent's promise torequire union membership as a condition of employment by 'it,, arequirement known to exist by all interested parties. , Under these,circumstances the contract will be considered for the purposes of this,proceeding as a closed-shop contract, as if it expressly, set. forth therespondent's undertaking 77 SeeMatter of Ansley RadioCorporationandLocal 1221United Electrical& RadioWorkers of America,C. I.0 , 18 N. L R B 1028,where the Board said:,When through mutual inadvertenceor mistake of the parties to a written collective agreement thatagreement fails to express fully and accurately the intention of the parties,the Board in a proper casemay consider and treat the written agreement as if it expressed what the parties intended it to provideand supposed it did.Effectuationof thepurposes and policyof the Actrequires that in such instancesthe determination of whether the respondent has engaged in an unfair labor practice should not dependupon a factwhichis contrary to the understanding of the employer and all persons concerned. GENERAL'FURNITUREMANUFACTURINGCOMPANY81'On December 20, 1937, William L. Hutcheson, General President ofthe Brotherhood, instructed Howard Bennett, a general representative,to "lift" the charter of Local No. 1007, because it had been suspendedby'the' Brotherhood', and to take over the monies and property ofLocal No. 1007 and hold them in trust to be delivered to a new localwhen he'should be notified to do so by the Brotherhood.Pursuantto these instructions Bennett took possession of the charter, monies,and other property of Local No. 1007 and subsequently turned themover to Local No. 2097 when it was chartered by the Brotherhood onDecember 23, 1937.Shortly thereafter all but 20 members of LocalNo. 1007, of a total membership of approximately 600, became mem-bers of Local No. 2097.Of the respondent's 187 production employees,all of whom had formerly been members of Local No. 1007, all but 5became members of Local No. 2097. ' Thereafter, neither the respond-ent nor the Association had 'any negotiations with Local No. 1007 orcommunications therefrom.On December 23, 1937, Bennett wrote to Ray Anderson, the respond-ent's 'president, informing him of a change in the management ofLocal No. 1007 and that George Bartholomew was the new business'agent'thereof:On January 20, 1938, Bartholomew wrote a letter tothe respondent stating,inter alia,You have been previously advised of the permanent suspensionand the non-existence of Furniture Workers Union Local 1007 byits parent body and of the reorganization of furniture workers intoLocal 2097.Your contract with the old union upon suspension was held intrust by the parent body for the benefit of the'new union.TheBrotherhood has designated this union as the successor' to all theprivileges and obligations of your contract.The letter further advised the respondent that Local No. 2097demanded ,strict compliance with the closed-shop provision and that'itwas, prepared to supply all the competent help required by therespondent.On January 20 Bartholomew wrote another letter* to the respondent,apparently in response to an inquiry, advising the respondent thatcertain named individuals were not members of Local No. 2097.On January 21,;1938, S. P. \Mleadows,'on behalf of Hutcheson, wrotea letter to the respondent similar to Bartholomew's letter of January20, 1938On February 4, 1938, Bartholomew again wrote to the respondentadvising. that Local, No. 2097 was the duly designated successor toLocal No.' 1007 "arid is entitled to all title .ind benefit of 'existingagreements."During December and January there was a curtailment of the re-spondent's operationswhich necessitated -the temporary lay-off of 82DECISIONSOF NATIONAL LABORRELATIONS BOARDsome of its employees.Ordinarily these employees would have beenreinstatedwhen operations warranted.However, on January 20,1938, upon the respondent's increasing its operations and pursuantto the request of Local No. 2097, the respondent refused to reinstatethree employees,8 who had been laid off temporarily, for the reasonthat they were not members of Local No. 2097. On February 11,1938, the respondent discharged two employees 9 for the samereason.Since that date all production employees of the respondent have beenmembers of Local No. 2097.On March 15, 1938, Local No. 2097 and the respondent agreed toamend the contract by eliminating a provision for a wageincrease onApril 1, 1938.1)The complaint alleges that the respondent by discharging and re-fusing to reinstate the five employees hereinabove named, engaged inunfairlabor practices within the meaning of Section 8 (1) and (3) of theAct.The respondent denies that its acts with respect to those employ-ees constituted unfair labor practices and contends that its actions inthis respect were required by Article V of the contract, set forth inSection III above, since, according to the respondent, Article ,V pro-vided for a closed shop and after the suspension of the charter of LocalNo. 1007 and the formation and chartering of Local No. 2097, therespondent was obligated to employ members of Local No. 2097 only.The respondent, by discharging or refusing to reinstate its employeesfor the reason that they were not members of Local No. 2097, therebyengaged in unfair labor practices within the meaning of Section 8 (3)of the Act unless its actions in this respect were required of it by acontract such as that permitted by the proviso to that section..Section 8 (3) declares,inter alia,that it shall be an unfair laborpractice for an employer by discrimination in regard to hire or tenureof employment, to encourage membership in any labor organization,provided, however, that...nothing in this Act . . . shall preclude an employer'-frommaking an agreement with a labor organization (not established,maintained, or assisted by any action defined in this Act as anunfair labor practice) to require as a condition of employmentmembership therein, if such labor organization, is the ' reprc-sentative of the employees as provided in Section 9 (a), iii theappropriate collective bargaining uni6 covered by such agreementwhen made.8Stephen Russell,Joe Black, andDimitri JovickYRoy Medford and Mons LienisOn December 13, 1938, the respondentfiled with the Boarda motion toadd to therecord an affidavitstating that on August30, 1938,the Association served notice upon Local No 1007 and Local No. 2097 ofIts intentionto terminate the contractin the manner thereinprovidedand that onNovember 7, 1938, theAssociation and Local No 2097entered into a new contract,a copy of which was attached-tothe affidavit.The respondent'smotion to add to the record is hereby denied.. , GENERAL FURNITURE MANUFACTURING COMPANY83-As 14ated above, we shall treat the contract of March 24, 1937, as'though it expressed fully and accurately the intention of the partiesand contained a closed shop provision.No contention is here madethat the unit covered by said contract is or was inappropriate for thepurpose of collective bargaining.Nor is there any contention thateither Local No. 1007 or Local No. 2097 was established, maintained,or assisted by any unfair labor practices."Nor is there any questionthat at the time it entered into the contract, Local No. 1007 reple-sented a majority of the employees in the appropriate unit.The record is clear that, following the events of December 1937,.Local No. 1007 no longer in fact represented a majority of the respond-cut's employees and made no attempt to bargain or otherwise corn-,]inimicate with the respondent.Nor is there evidence that Local No.1007 ever protested or appealed the Brotherhood's action in suspendingits charter although' the constitution and laws of the Brotherhoodprovide for such an appeal.12The objective result was that theBrotherhood suspended the charter of Local No. 1007 and substitutedLocal No. 2097 in its place and stead and it is apparent that therespondent, Local No. 2097, the Brotherhood, and a majority of theformer members of Local No. 1007 recognized the substitution as onewhich invested Local No. 2097 with all the rights and privilegesformerly enjoyed by Local No. 1007 under the contract.The absenceof any communication to it from Local No. 1007 justified the respond-ent in recognizing such substitution, particularly in view of the factthat it bore the approval of the Brotherhood, the' organization whichto the respondent's knowledge was the parent organization of LocalNo. 1007.The Brotherhood could have retained the charter of LocalNo. 1007 and insisted that the respondent perform its obligationsaccording to the terms thereof.We do not believe that the substitu-tion of Local No. 2097 for Local No. 1,007 altered the respondent'sobligations to the Brotherhood or to the successor of Local No. 1007.13We find, in consequence, that the respondent was justified in relyingupon the contract in discharging and refusing to reinstate nonmembersofLocalNo. 2097. Since the respondent's refusal to reinstateStephen Russell, Joe Black, and Dimitri Jovick and discharge ofRoy Medford and Mons Lien for the reason that they were not mem-bers of Local No. 2097 was privileged under the proviso clause of11There is, of course,implicit in the allegations of the complaint which we are here considering the addi-tional allegation that the respondent,by engaging in the alleged unfair labor practices,thereby assistedLocal No 2097.However, the validity of the contract is to be determined as of a tune prior to the occurrenceof I he unfair labor practices alleged in the complaint12"A Section 57.any Local Unionhaving any gi ievance, may appeal tot he I teneiat I'resideutis redress, subject to a furtlo'i appeal to the Uteneral Executive Board and a hual appeal to tie (tenei.dConvention . "19SeeMatter of T E Pearce Contracting and Stevedoring Company,Inc , andInternational Long6liorenienand lvarehousemen'sUnion, Local 2-5,20 N L R: B 1061. 84DECISIONSOF NATIONAL LABORRELATIONS, BOARDSection 8 (3) of the Act, we find that the, respon dent. has not engaged'in .unfair labor practices within the meaning of Section 8,(1) and,(3)of the Act and shall, accordingly, dismiss the complaint.,,.I,,Upon the basis of the above findings, of fact and upon the :entirerecord in the case, the Board makes the following:CONCLUSIONS OF LAW1.GeneralFurnitureManufacturing Company is engaged incommerce, within the meaning of Section 2 (6) of the Act.'2.FurnitureWorkers-Union, Local 1007, and Furniture WorkersUnion, Local 2097, are labor organizations, within the meaning, ofSection 2 (5) of the Act.'-.I I. , 11',3.The respondent has not engaged in unfair labor practices withinthe meaning of Section 8 (3) of the Act.4.The respondent has not engaged in unfair labor practices withinthe meaning of Section 8 (1) of the Act.ORDER-Upon the basis of the foregoing findings of fact and conclusions oflaw and pursuant to Section 10 (c) of the National Labor RelationsAct, the National Labor Relations Board hereby orders that thecomplaint against the respondent, General Furniture ManufacturingCompany, Seattle, Washington, be, and the same hereby is, dismissed.MR. WILLIAM M. LEISERSON took no partinthe consideration, oftheabove Decision and Order.